DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             LESLIE SMITH,
                               Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D20-1117

                         [December 17, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 03-18009 CF10A.

  Leslie Smith, Daytona Beach, pro se appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, KLINGENSMITH and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.